Name: Council Regulation (EEC) No 1628/86 of 26 May 1986 amending Regulation (EEC) No 1533/85 on the opening, allocation and administration of a Community tariff quota for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 144/6 Official Journal of the European Communities 29 . 5 . 86 COUNCIL REGULATION (EEC) No 1628/86 of 26 May 1986 amending Regulation (EEC) No 1533/85 on the opening, allocation and adminis ­ tration of a Community tariff quota for certain eels falling within subheading ex 03.01 A II of the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to the draft Regulation from the Commis ­ sion, Whereas Council Regulation (EEC) No 1 533/85 (') opened, for the period 1 July 1985 to 30 June 1986, a Community tariff quota for certain fresh eels (live or dead), chilled or frozen , falling within subheading ex 03.01 A II of the Common Customs Tariff, intended for processing by curing or skinning enterprises or for use in the industrial manufacture of products falling within heading No 16.04 of the said Tariff ; whereas the Kingdom of Spian and the Portuguese Republic should participate in this tariff quota according to their respective needs as from 1 March 1986 ; whereas this participation can initially be confined to the possibility of drawing, from the Community reserve as formed, quantities corres ­ ponding to their immediate import needs from third countries, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1533/85 is hereby amended as follws : 1 . in Article 1 (2), the second subparagraph shall be replaced by the following : 'Within the limits of this quota, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provi ­ sions laid down in the Act of Accession.' ; 2 . Article 2 (3) shall be replaced by the following : '3 . If an importer notifies the imminent import of the product in question in Greece or in Ireland from 1 January 1986, or in Spain or in Portugal from 1 March 1986, and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an amount corresponding to its needs to the extent that the available balance of the reserve so permits .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1986 . For the Council The President G. BRAKS (') OJ No L 147, 6. 6 . 1985, p. 10 .